Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 1 of 23 PageID #: 1




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK


 JOSEPH CORSINI,                                     Civil Action No. _______________________

        Plaintiff,

        v.

 CITY OF NEW YORK,

        Defendant.



                                COMPLAINT FOR
                       DECLARATORY AND INJUNCTIVE RELIEF


                                        I.   INTRODUCTION

       1.      New York City (the “City”) enforces its building and construction laws in a

byzantine and nightmarish system that deprives property owners of the process due them under

the U.S. Constitution. One such property owner is plaintiff Joseph Corsini (“Mr. Corsini” or

“Plaintiff”). He brings this case to force the City to abide by fundamental constitutional

requirements in its administrative procedures.

       2.      Like thousands of New Yorkers past and present, Mr. Corsini wanted to keep

pigeons, and he began constructing a coop on the roof of the duplex in which he lives in Queens.

In the end, Mr. Corsini’s pursuit of a time-honored New York City hobby left him with no

pigeon coop and thousands of dollars in fines, in addition to fees he paid to an architect and his

attorneys to guide him through a bureaucratic labyrinth lacking in basic procedural protections.

       3.      While he constructed his coop, a neighbor complained, and the City, through its

Department of Buildings (DOB), fined him for constructing the coop without a permit.




                                                 1
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 2 of 23 PageID #: 2




        4.      He applied for a permit with the City, but the City would not issue one.

        5.      Every day the City considered whether to issue a permit, he faced additional fines

because, under the City’s code, each day constitutes a new violation.

        6.      He finally gave up and took the coop down. The City then fined him for not

certifying that he took the coop down. Under the City’s code, a property owner must not just fix

a violation, but also certify the correction by filing an affidavit that he fixed the violation. Failing

to certify was yet another violation with yet another series of fines on top of the fines the City

imposed for the initial violation itself.

        7.      The City issued two kinds of fines to Mr. Corsini. One set of fines could be

challenged through the City’s Environmental Control Board/Office of Administrative Trials and

Hearings (ECB/OATH). The other set of fines Mr. Corsini could never challenge or appeal. He

had one option: pay.

        8.      The government has a legitimate interest in ensuring that construction and

buildings are safe. This interest may only be achieved in a manner consistent with the dictates of

the U.S. Constitution, however. Under the Constitution, the government must provide defendants

an opportunity to challenge erroneous determinations, have a court review the actions of the

government, and give defendants an opportunity to come into compliance with the law without

facing additional penalties. New York’s process for prosecuting violations of its building and

construction laws does not come close to meeting these standards.

                                   II.      JURISDICTION AND VENUE

        9.      Plaintiff brings this action pursuant to 42 U.S.C. § 1983 and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201, 2202.

        10.     Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal

question) and 1343 (civil rights).


                                                   2
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 3 of 23 PageID #: 3




        11.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events giving rise to the claims alleged in this Complaint have occurred in this district

and because a substantial portion of the property that is the subject of this action is located in this

district.

                                           III.   PARTIES

        12.    Plaintiff Joseph Corsini is a resident of the Borough of Queens, New York, New

York. With his wife, he owns a home on 70th Street in the Maspeth neighborhood of Queens that

is part of a duplex. From 2016 through 2017, the City subjected him to the DOB’s

unconstitutional process and penalties.

        13.    Defendant City of New York is a municipal corporation organized under the

constitution and laws of the State of New York.

        14.    The City’s officers and employees carry out the City’s unconstitutional and

procedurally deficient policies and practices associated with prosecuting violations of the City’s

building and construction codes.

                                   IV.    FACTUAL ALLEGATIONS

                     The City’s Building and Construction Enforcement Process

        15.    The City’s administrative process for considering violations of the DOB’s codes

and regulations is so convoluted that it is difficult for those who are not part of it to comprehend

or navigate it without making costly mistakes.

                      The Configuration of the City’s Enforcement Machine

        16.    The DOB implements the City’s construction code (the “Construction Code”),

which includes the City’s building code. It reviews and issues permits and licenses, inspects

buildings, and enforces compliance with the Construction Code. See generally N.Y.C. Admin.

Code Title 28, ch. 1-10 (Construction Code); NYC Admin. Code Title 28, ch. 7 (Building Code).


                                                  3
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 4 of 23 PageID #: 4




       17.     The DOB’s Administrative Enforcement Unit processes summonses and

violations issued by the DOB’s inspection and safety and enforcement units and prosecutes these

summons and violations in front of the City’s ECB/OATH. See generally N.Y.C. Admin. Code

Title 28, ch. 2 (enforcement); N.Y.C. Charter ch. 45-A (OATH); N.Y.C. Charter ch. 45-A, §

1049-a (Environmental Control Board); 48 R.C.N.Y. §§ 1-01–7-08 (OATH).

       18.     OATH’s Hearings Division has largely subsumed the ECB’s adjudicative

responsibilities, and ECB no longer functions as an independent entity outside of OATH. See

New York, N.Y., Local Law No. 35 of 2008 (placing the ECB into OATH); N.Y.C. Charter ch.

45-A, § 1049-a (“There shall be in the office of administrative trials and hearings an

environmental control board[.]”).

       19.     OATH is the central administrative tribunal for the City. It conducts “adjudicatory

hearings for all agencies of the city.” N.Y.C. Charter ch. 45-A, § 1048(1). It has general

jurisdiction, and the heads of City agencies may elect to have any matter heard before OATH.

Sherry M. Cohen and Joanna Weiss, Know Your Audience: How NYC Tribunals Have Addressed

Self-Represented Litigants and Increased Access to Justice, 29 J. Nat’l Ass’n Admin. L.

Judiciary 485 (2009), available at http://digitalcommons.pepperdine.edu/naalj/vol29/iss2/3.

       20.     Many of those who appear before OATH tribunals are self-represented. Id. at 486.

                            Overview of Construction Code Violations

       21.     There are hundreds of different ways to violate the Construction Code. Violations

are divided into three classifications: immediately hazardous (Class 1), major (Class 2), and

lesser (Class 3). N.Y.C. Admin. Code §§ 28-201.2–201.2.3.

       22.     The classification of a violation dictates the level of penalties that apply and what

options are are available to the respondent (the person to whom a violation is issued, typically

the property owner) for resolving any violation.


                                                   4
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 5 of 23 PageID #: 5




       23.      The penalties for Class 1 violations range from $1,000 to $25,000. 1 R.C.N.Y.

§ 102(k).

       24.     Penalty amounts are set by law, and OATH hearing officers do not have the

discretion to alter or waive a penalty amount. 1

       25.     Unlike other violations, work without a permit—Mr. Corsini’s initial violation—

can be deemed any class of penalty, either Class 1, 2, or 3. N.Y.C. Admin. Code § 28-105.1; 1

R.C.N.Y. § 102(k).

       26.     For construction work without permit violations deemed Class 1, the initial fine is

$2,500. 1 R.C.N.Y. § 102(k).

       27.     Each day a violation exists is deemed a separate and distinct offense. N.Y.C.

Admin. Code § 28-202.2.

       28.     Violations issued by the DOB can be categorized into two categories: reviewable

violations and unreviewable violations. As the DOB phrased it, there are “two types of violations

our inspectors issue . . . . One type of violation is heard at the [ECB/OATH]. The other can

generally be resolved administratively by working directly with us.” N.Y.C. Buildings,

Department of Buildings Guide to Violations 3,

https://www1.nyc.gov/assets/buildings/pdf/violations-guide-english.pdf (last visited Nov. 6,

2020). This Complaint refers to the former as reviewable violations and the latter as

unreviewable violations.

       29.     Nothing in the code or rules describes a process by which an unreviewable

violation may ever be reviewed by a neutral adjudicator, with the exception of the DOB choosing



1
 See OATH, Penalties, https://www1.nyc.gov/site/oath/clerks-office/penalties.page (last visited
Nov. 6, 2020) (“Hearing Officers do not have the discretion to alter or waive a penalty amount
because all penalties are set by law.”).


                                                   5
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 6 of 23 PageID #: 6




to request the City’s attorney to institute legal proceedings to compel correction if the respondent

does not comply. N.Y.C. Admin. Code § 28-219.2.1.

                                     Unreviewable Violations

       30.     The DOB issues violations that are not reviewable at ECB/OATH hearings or by

any other neutral adjudicator.

       31.     There are dozens of different types of unreviewable violations. See N.Y.C.

Buildings, Types of DOB Violations, https://www1.nyc.gov/site/buildings/safety/types-of-dob-

violations.page (last visited Nov. 6, 2020).

       32.     For each of these violations, there is no process or system in place by which a

property owner may request any review or challenge the violations or penalties imposed.

       33.     The only thing a respondent may do when they receive an unreviewable violation

is pay the DOB. N.Y.C. Buildings, Department of Buildings Guide to Violations 3,

https://www1.nyc.gov/assets/buildings/pdf/violations-guide-english.pdf (“Some violations that

we issue do not require you to appear at an ECB hearing, but they may have fines you have to

pay. . . . You must resolve DOB violations quickly because some may accrue interest over time,

which can substantially add to the total fine you have to pay.”).

       34.     Respondents who receive an unreviewable violation must pay the DOB directly.

                                      Reviewable Violations

       35.     In addition to the unreviewable violations, the DOB also issues reviewable

violations for which respondents are afforded an administrative hearing.

       36.     Upon discovering a code violation, the DOB issues a notice of violation, which

initiates the enforcement process. N.Y.C. Admin. Code § 28-204.1. The notice of violation

includes a variety of information, including (1) an ECB/OATH hearing date; (2) an order to

correct and certify; (3) the violating conditions observed along with the infraction code, class,


                                                 6
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 7 of 23 PageID #: 7




standard penalty, maximum penalty, violation details, and remedy; and (4) instructions on the

back for the recipient. 48 R.C.N.Y. §6-08(c). 2

         37.   The notice of violation serves three main purposes: It informs the person

responsible for the building of the violation; acts as a summons to an ECB/OATH hearing; and

orders the respondent to correct the violation.

                                   Order to Correct and Certify

         38.   In addition to the information described above, the notice of violation contains a

commissioner’s order to correct the violating condition and file a certification with the DOB that

the condition has been corrected. N.Y.C. Admin. Code § 28-204.2; see also 1 R.C.N.Y. § 102-

01(c).

         39.   The order does not define what “correction” encompasses. None of the City’s

rules, regulations, or ordinances define what constitutes “correction” either.

         40.   In reality, “correction” means not just physically fixing the violation but also (i)

filing a notarized affidavit with the DOB certifying that the violation has been corrected, and (ii)

paying any unreviewable violation civil penalties. Simply saying the violation has been corrected

is insufficient; the DOB demands that respondents include documentary proof and swear under

penalty of perjury that they corrected the violation. 3 Put another way, simply correcting a

violation is insufficient to avoid penalties for the violation—the property owner must do all these

things to come into compliance.



2
  See also Office of Administrative Trials and Hearings, OATH Summons/Violation Template,
https://www1.nyc.gov/assets/buildings/pdf/Construction_Summons_ENGLISH.pdf (last visited
Nov. 6, 2020).
3
  See N.Y.C. Buildings, AEU2: Certificate of Correction,
https://www1.nyc.gov/assets/buildings/pdf/aeu2.pdf (last visited Nov. 6, 2020); N.Y.C.
Buildings, Instructions: AEU2 Certificate of Correction Instructions,
https://www1.nyc.gov/assets/buildings/pdf/aeu2ins.pdf (last visited Nov. 6, 2020).


                                                  7
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 8 of 23 PageID #: 8




       41.     The only situation in which a respondent need not certify the correction to the

DOB is if the violation is dismissed at an ECB/OATH hearing.

       42.     Corrections must be completed quickly—immediately hazardous (Class 1)

violations must be corrected “forthwith.” 1 R.C.N.Y. § 102-01(c)(8).

       43.     Failure to correct and to certify the correction of a violation is a new violation of

the Construction Codes that is subject to new penalties that may be imposed in addition to the

penalties stemming from the underlying violations. N.Y.C. Admin. Code §§ 28-204.4, 28-219.1;

1 R.C.N.Y. § 102-01(c)(9).

       44.     Penalties for failing to certify the correction of an immediately hazardous

condition range between $1,500 and $5,000, payable directly to the DOB. N.Y.C. Admin. Code

§ 28-219.1; 1 R.C.N.Y. § 102-05(a).

                                 Resolving Reviewable Violations

       45.     Once the DOB issues the initial notice of violation triggering the enforcement

process and containing a summons for an ECB/OATH hearing, the respondent has two routes

they may take: They may either admit and fix the violation, or they may contest it at a hearing.

       46.     The chart below diagrams the options generally available, each of which are

described in more detail in the following paragraphs:




                                                 8
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 9 of 23 PageID #: 9




                                             REVIEWABLE VIOLATIONS




                Admit to the Violation                                    Contest the Violation


                                                                                ECB/OATH
                                                                                 Hearing
   Cure       Stipulation       Pay       Mitigation

                                                                                ECB Appeals
                                                                                   Unit
            Violation resolved once the
          correction is made and certified
              and any payment made.                                              Article 78
                                                                                 Proceeding


                                Admitting to the Notice of Violation

       47.     A respondent who wishes to admit to the notice of violation has up to four routes

available. Three of the options enable the respondent to resolve the violation without attending a

hearing: cure, stipulation, or simple payment. The fourth option for admitting a violation is

mitigation, which occurs at the ECB/OATH hearing. All four require the respondent to fix the

violation and certify the correction to the DOB.

       48.     The classification of the violation dictates which option is available in a particular

situation. Rule 102-01(k) contains a table listing specific violations, the classification, the

applicable resolution option(s), and the applicable penalties. See 1 R.C.N.Y. § 102-01(k).

       49.     For example, performing work without a permit in violation of section 28-105.1

that the DOB deems a Class 1 violation draws a standard penalty of $2,500 and a maximum

penalty of $25,000. 1 R.C.N.Y. § 102-01(k). Neither cure nor stipulation are available resolution

options, though mitigation is. Id.



                                                   9
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 10 of 23 PageID #: 10




       50.     Curing allows a respondent to fix the violation without penalty. When available,

the respondent fixes the violating condition and certifies to the DOB that the violation has been

corrected, at which point the penalty is eliminated. 1 R.C.N.Y. § 102-01(d)(1). This must be

done before the scheduled ECB/OATH hearing and within 40 days from the notice of violation.

Id. Curing operates as an admission of the violation. Id. As a result of curing, no ECB/OATH

hearing occurs.

       51.     No Class 1 violations are eligible for cure. 1 R.C.N.Y. § 102-01(d)(1).

       52.     Stipulation allows a respondent to admit the violation and face a reduced penalty

with an extended time to fix the violation. When available, the respondent admits to the violation

and agrees to correct it and submit a certificate of correction. 1 R.C.N.Y. § 102-01(d)(2).

       53.     Stipulation is not available for a Class 1 violation for work without a permit.

       54.     The third option to resolve the violation is to admit to it and pay by mail or online.

When available, no hearing is held. This option does not appear in the code or the rules but does

appear on DOB’s guidance documents. 4

       55.     However, simple payment is not an option for hazardous violations, and a

respondent must appear at a hearing. 5

       56.     A respondent who wishes to admit to the violation but has not done so before the

ECB/OATH hearing date may still do so through mitigation, if available.



4
  See N.Y.C. Buildings, Resolving Violations/Summonses: OATH,
https://www1.nyc.gov/site/buildings/business/resolving-violations-ecb.page (last visited Nov. 6,
2020); N.Y.C. Buildings, Presentation: Resolving OATH Violations 8,
https://www1.nyc.gov/assets/buildings/pdf/aeu_resolving_violations.pdf (last visited Nov. 6,
2020).
5
  See N.Y.C. Buildings, Violations – Frequently Asked Questions, No. 6,
https://www1.nyc.gov/site/buildings/business/violation-frequently-asked-
questions.page#violations_faq_q6 (last visited Nov. 6, 2020) (“If the violation is noted as
hazardous or is a second offense, you must attend the scheduled hearing.”).


                                                10
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 11 of 23 PageID #: 11




        57.     Mitigation occurs when a respondent shows at the ECB/OATH hearing that they

(i) corrected all the violations listed in the summons, (ii) prior to the first hearing, and (iii) that

the corrections were acceptable to the DOB. Mitigation reduces by half the penalty amount that

otherwise would have been imposed at the hearing for the violation. 1 R.C.N.Y. § 102-01(d)(3).

The respondent then must file a certificate of correction with the DOB. Id.

        58.     Mitigation is not automatic, and any corrections the respondent makes must be

done pursuant to the Construction Code.

        59.     Prior to the hearing, respondents must obtain permits for any work that requires

one before they can make the corrections required to mitigate the penalty. Many unsophisticated

property owners do not realize this until they appear at their first hearing, at which point it is too

late to mitigate the penalty.

        60.     The amount of time that a City agency will take to issue a permit varies.

However, upon information and belief, Plaintiff alleges that it takes around two months for the

DOB to issue a construction permit to respondents familiar with the City’s process. For

unsophisticated respondents, the DOB may consider a permit for up to four-to-six months.

        61.     However, a respondent is ineligible for a permit until he or she pays the penalty

for having work done without a permit, which is separate from any penalty imposed at the

hearing. N.Y.C. Admin. Code § 28-213.3.

        62.     During the time that a respondent waits for a permit, he or she is subject to an

unlimited amount of failure to correct or failure to comply penalties and, depending on the

infraction, may also accumulate daily penalties.

        63.     Failing to correct the violation is an independent violation on top of the initial

violation. N.Y.C. Admin. Code § 28-202.2.




                                                   11
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 12 of 23 PageID #: 12




                                Challenging the Notice of Violation

       64.     If the respondent wishes to contest the notice of violation for a reviewable

violation, they must appear at the ECB/OATH hearing. At the hearing, the ECB/OATH hears

from both the DOB and the respondent and issues a decision. 48 R.C.N.Y. § 1-51.1.

       65.     Hearings need not comply with the rules of evidence or civil practice. 48

R.C.N.Y. § 1-46.

       66.     The DOB has the burden of proving the factual allegations by a preponderance of

the evidence, and the notice of violation, if sworn to under oath or affirmed under penalty of

perjury, is admitted as prima facie evidence of the facts stated in it. 48 R.C.N.Y. § 6-12(a), (b).

In other words, although it may appear that the City bears the burden of proving the violation,

the DOB’s notice essentially satisfies that burden and the respondent must then prove he or she

did not commit the violation.

       67.     After the hearing, the hearing officer issues a decision with findings of fact and

conclusions of law; if she rules against the respondent, she imposes a penalty on the respondent.

48 R.C.N.Y. § 6-17.

       68.     Any fines assessed must be paid within 30 or 35 days of the decision unless the

respondent enters into a payment plan with the DOB. Upon information and belief, such a

payment plan is not available for reviewable violations. For reviewable violations, a respondent

must pay all fines within 30 days of the decision or within 35 days of the decision if it was

mailed. 48 R.C.N.Y. § 6-18.

                             Appealing from the ECB/OATH Hearing

       69.     Parties may appeal the decision following the ECB/OATH hearing, first within

the ECB and then to New York state courts, albeit in a limited capacity.




                                                 12
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 13 of 23 PageID #: 13




        70.      Either party may appeal within 30 or 35 days of the decision to the ECB/OATH’s

Appeals Unit. 48 R.C.N.Y. § 6-19(a)(1)(i). The Appeals Unit’s review is primarily based on a

closed record, though it will allow dispositive government records to be introduced if they

establish a material fact or defense. 48 R.C.N.Y. § 6-19(f). The Appeals Unit determines whether

the hearing officer’s factual findings are supported by a preponderance of the evidence in the

record and whether the hearing officer’s determinations and penalties imposed are supported by

law. 48 R.C.N.Y. § 6-19(g).

        71.      A respondent seeking the Appeals Unit’s review must pay the full penalties owed

in order to appeal unless they meet one of a handful of hardship exceptions. 48 R.C.N.Y. § 6-

19(a)(1)(iii).

        72.      If the Appeals Unit rules for respondent, it will order repayment of penalties that

the respondent has paid to the government. 48 R.C.N.Y. § 6-19(g)(2).

        73.      Decisions from the Appeals Unit may be appealed to New York state court by

way of Article 78 of the New York Civil Practice Law and Rules. 48 R.C.N.Y. § 6-19(g)(2).

        74.      Article 78 proceedings provide for limited judicial review of final administrative

decisions. N.Y. C.P.L.R. § 7801.

        75.      The respondent must exhaust all administrative remedies prior to bringing an

Article 78 proceeding. Irizarry v. New York City Police Dep’t, 688 N.Y.S.2d 541, 543, 260

A.D.3d 269 (1st Dept. 1999).

        76.      In an Article 78 proceeding, the respondent can only challenge the government’s

application of a legislative enactment and not the constitutionality of the legislation itself. Bd. of

Educ. of Belmont Cent. Sch. Dist. v. Gootnick, 404 N.E.2d 1318, 1319 (N.Y. 1980).




                                                  13
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 14 of 23 PageID #: 14




        77.      The respondent may challenge the constitutionality of a legislative enactment by

an action for declaratory judgment filed with the Article 78 proceeding. Price v. New York City

Bd. of Educ., 837 N.Y.S.2d 507, 512 (N.Y. Sup. Ct. 2007).

                                        Effects of a Violation

        78.      Failing to resolve a notice of violation or attend the ECB/OATH hearing results in

default. 48 R.C.N.Y. § 6-20(a). Without any further notice and in lieu of a hearing, ECB/OATH

will deem all facts alleged in the summons admitted, find the respondent in violation, assess

penalties, and mail the decision to the respondent. 48 R.C.N.Y. § 6-20(b), (d). Default penalties

can be up to five times higher than the standard penalty. See 1 R.C.N.Y. § 102-01(k).

        79.      All notices of violation are public information and, once issued, the City places

the information online on the Buildings Information System (BIS). 6 BIS is a database that can be

searched by address and includes a host of information about property, such as complaints, DOB

violations, ECB/OATH violations, certificates of occupancy, particular restrictions a property

may face due to its location, and so on. Banks and title companies check the information when

conducting property title searches, and open violations can prevent an owner from selling or

refinancing. 7

        80.      The DOB will not issue new or amended certificates of occupancy when DOB

violations are open. 8

        81.      Amounts not paid within 30 days of the date of entry are subject to interest (at the

same rate as unpaid real property taxes). N.Y.C. Admin. Code § 28-204.6.5. All unpaid


6
  Available at http://a810-bisweb.nyc.gov/bisweb/bispi00.jsp.
7
  See N.Y.C. Buildings, Presentation: Resolving OATH Violations,
https://www1.nyc.gov/site/buildings/safety/presentation-resolving-ecb-violations.page (last
visited Nov. 6, 2020).
8
  See N.Y.C. Buildings, Department of Buildings Violations,
https://www1.nyc.gov/site/buildings/safety/dob-violations.page (last visited Nov. 6, 2020).


                                                  14
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 15 of 23 PageID #: 15




judgments, including any assessed interest, become liens upon the property. N.Y.C. Admin.

Code §§ 28-204.6.2, 28-204.6.6. A narrower category of offenses become tax liens on the

property. N.Y.C. Admin. Code § 28-204.6. The government may force the sale of the property to

enforce its lien. N.Y.C. Admin. Code § 28-204.6.6.

       82.     Money collected by the DOB goes to the City’s General Fund, meaning that the

more penalties the City imposes and collects directly benefits the City’s institutional interest in

improving its financial condition.

       83.     Upon information and belief, small property owners make up a larger percentage

of the property owners receiving notices of violations than all other kinds of respondents, such as

large developers and owners of midtown Manhattan skyscrapers.

       84.     Upon information and belief, the City has prioritized issuing notices of violation

to small property owners in general, and homeowners in particular, because these respondents

are unfamiliar with the City’s complex and opaque administrative prosecution procedures, which

often lead to respondents inadvertently accumulating additional fines.

       85.     In particular, the fact that “correcting” a violation means both fixing the cause of

the violation and filing an affidavit with the DOB certifying that the violation was corrected

leaves many respondents exposed to additional penalties and loss of the ability to mitigate the

penalties the DOB has issued to them.

                                The DOB Prosecutes Mr. Corsini

       86.     In 2016, Mr. Corsini decided that, like his father and grandfather before him, he

wanted to have a pigeon coop on the roof of his home.

       87.     He began to construct a pigeon coop on the roof of his home.




                                                 15
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 16 of 23 PageID #: 16




       88.     A neighbor complained to the DOB not because of any danger caused by the

coop, but because the neighbor was concerned that people at the coop could see into their

backyard.

       89.     A DOB inspector visited his property, and the DOB issued a notice of violation to

him on September 20, 2016, of a Class 1 violation for performing work without a permit in

violation of New York City’s Administrative Code Section 28-105.1.

       90.     The standard penalty today for a Class 1 violation for performing work without a

permit in violation of Section 28-105.1 is $2,500 per violation.

       91.     In 2016, the standard penalty for a Class 1 violation for performing work without

a permit in violation of Section 28-105.1 was $1,600.

       92.     Because the coop spanned both houses of the duplex, the DOB issued two notices

of violation for the coop. Both notices were Class 1 violations of Section 28-105.1, and both

contained summonses for ECB/OATH hearings in January 2017.

       93.     Mr. Corsini then tried to bring the coop into compliance. He hired an architect,

who submitted a request for a permit and plans to the DOB. The DOB rejected all of Mr.

Corsini’s attempts to bring the coop into compliance, citing, among other reasons (which the

DOB calls “objections”), the fact that the coop did not have sprinklers. However, the DOB

refused to specify what type of sprinkler system would meet this demand. The DOB added new

requirements each time Mr. Corsini cured the stated DOB objection and complied with the

DOB’s requirements.

       94.     While Mr. Corsini was working to bring his coop into compliance, the DOB

returned to his house carrying the notice of violation pad and a pen at the ready.




                                                16
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 17 of 23 PageID #: 17




          95.    The DOB issued Mr. Corsini two violations on November 19, 2016. The first was

a Class 2 violation for failing to comply with the commissioner’s order from the September 20,

2016 violation and failing to file a certificate of correction, in violation of New York City’s

Administrative Code Section 28-204.4. The other violation was a Class 1 violation for failing to

comply with the commissioner’s order from the September 20, 2016 violation and failing to file

a certificate of correction, in violation of Sections 28-201.1 and 28-204.4. Both contained

summonses for hearings in January 2017.

          96.    In 2016, the standard penalty for Class 2 violations of Section 28-204.4 was $800,

while the standard penalty for Class 1 violations of Section 28-201.1 was $2,400.

          97.    Today, the standard penalty for Class 2 violations of Section 28-204.4 is $1,250,

while the standard penalty for Class 1 violations of Section 28-201.1 is $2,500.

          98.    Ultimately, Mr. Corsini decided to take the coop down. Putting sprinklers on the

coop was prohibitively expensive, and he concluded it simply was not worth the continued

hassle.

          99.    He submitted certificates of corrections for the reviewable violations, but the

DOB initially disapproved some of them.

          100.   The two September 20, 2016 violations reflect, after an initial disapproval, that

the DOB accepted the certificate and deemed Mr. Corsini compliant on December 19, 2017.

          101.   The remaining violations reflect, after initial disapprovals, that the DOB accepted

the certificates and deemed Mr. Corsini compliant on February 16, 2018.

          102.   All told, the DOB issued Mr. Corsini two unreviewable violations and six

reviewable violations with ECB/OATH hearings summonses. The unreviewable violations each

carried $1,500 penalties. Mr. Corsini’s reviewable violations subjected him to standard penalties




                                                  17
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 18 of 23 PageID #: 18




totaling approximately $8,000. Altogether, Mr. Corsini faced approximately $11,000 in penalties

for building a pigeon coop.

       103.    Mr. Corsini hired an attorney to help navigate the ECB/OATH system.

       104.    Represented by his attorney, Mr. Corsini was able to mitigate the penalties for the

reviewable violations at ECB/OATH. Ultimately, the City issued a written decision demanding

that he pay an $800 penalty per reviewable violation, for a total of $4,800.

       105.    Mr. Corsini could have contested the violations at the ECB/OATH hearings or

appealed them to the ECB Appeals Unit and then in an Article 78 proceeding. Mr. Corsini chose

not to, however, and paid the mitigation-reduced penalty amounts so he could put an end to the

hassle and stress.

       106.    Had Mr. Corsini contested the reviewable violations at the ECB/OATH hearings

and lost, he would have faced a penalty for the reviewable penalties of approximately $8,000.

This was in addition to the $3,000 in unreviewable penalties the City required him to pay.

       107.    Had Mr. Corsini wished to appeal, he would have first had to pay the entire

amount of reviewable penalties before his appeal would be considered.

       108.    Had Mr. Corsini wished to appeal, he would not have been able to challenge the

constitutionality of the process he faced.

       109.    Mr. Corsini has well-established and fundamental property rights in his home and

his earnings, income, and capital.

       110.    The City interfered with and deprived Mr. Corsini’s of these rights by, among

other things, issuing unreviewable violations to him that he could not contest, appeal, or have

reviewed by a court of competent jurisdiction and leaving him with only the option to pay or

default; failing to provide a forum for consideration of the reviewable violations that followed




                                                18
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 19 of 23 PageID #: 19




New York’s rules of evidence or civil practice, or similar rules and procedures; failing to provide

a forum for the consideration of constitutional questions and an avenue for meaningful appellate

review; fining him while he sought a permit from the City; continuing to issue multiple notices

of violation for a single condition; seeking to maximize fines when these fines benefit the City

by directly increasing the City’s general treasury; and failing to provide adequate notice of what

was necessary to come into compliance, which lead him to accumulate multiple additional

penalties.

       111.    The City’s process risks erroneous deprivation of the rights of Mr. Corsini and all

property owners in New York City.

       112.    The City could correct some of these problems by adding additional safeguards,

among other things, subjecting every violation to review by a neutral arbiter; demanding that the

hearings comport with New York’s rules of evidence or civil practice; providing an avenue for

meaningful appellate review that need not be preceded by payment in full of penalties assessed;

stopping or limiting the practice of imposing multiple fines on property owners for the same

violation; and many others.

       113.    The City’s deprivations of Mr. Corsini’s rights were effected without the process

due him under the Fourteenth Amendment to the U.S. Constitution.

       114.    The actions and practices described in this Complaint are pervasive in New York

City and affect hundreds, if not thousands, of New York City residents. Plaintiff therefore

expressly reserves the right to amend this Complaint to add additional plaintiffs and causes of

action, including allegations that the City’s actions have caused harm to others similarly situated

to Mr. Corsini and to seek to certify a class of such individuals harmed by the City.




                                                19
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 20 of 23 PageID #: 20




                                      V.    CAUSE OF ACTION

       Violation of Plaintiff’s rights under the Due Process Clause of the Fourteenth
              Amendment to the U.S. Constitution via 42 U.S.C. § 1983

       115.    Plaintiff incorporates by reference the preceding allegations of this Complaint.

       116.    The City, acting under color of law, has caused, and will continue to cause,

Plaintiff to be deprived of his property without due process of law in violation of the Due

Process Clause of the Fourteenth Amendment of the Constitution.

       117.    The Due Process Clause of the Fourteenth Amendment to the U.S. Constitution

requires that, before a person may be deprived of his or her property, the person be provided

notice and an opportunity to be heard at a meaningful time and in a meaningful manner.

       118.    Plaintiff possessed a property interest protected by the Fourteenth Amendment to

the U.S. Constitution, namely his home, his earnings, income, and capital.

       119.    This interest is one of historical and continuing importance.

       120.    Defendants interfered with this interest possessed by Mr. Corsini by, among other

things, (i) issuing unreviewable violations to him that he could not contest, appeal, or have

reviewed by a court of competent jurisdiction and leaving him with only the option to pay or

default; (ii) failing to provide a forum for consideration of the reviewable violations that

followed New York’s rules of evidence or civil practice, or similar rules and procedures; (iii)

failing to provide a forum for the consideration of constitutional questions and an avenue for

meaningful appellate review; (iv) fining him while he sought a permit from the City; (v)

continuing to issue multiple notices of violation for a single condition; (vi) seeking to maximize

fines when these fines benefit the City by directly increasing the City’s general treasury; (vii)

failing to provide adequate notice of what was necessary to come into compliance, which led him




                                                 20
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 21 of 23 PageID #: 21




to accumulate multiple additional penalties; and (viii) otherwise failing to provide process that

guarded against the risk of erroneous deprivation.

        121.      In so doing, the deprived Mr. Corsini of the process due to him under the

Fourteenth Amendment to the U.S. Constitution.

        122.      The City’s governmental interests cannot justify the violation of Mr. Corsini’s due

process rights.

        123.      The burden of providing sufficient process to Mr. Corsini did not outweigh his

interest in a fair, open, and accurate process.

        124.      Any appellate review available to Plaintiff was constitutionally deficient and

cannot compensate for or cure the lack of meaningful pre-deprivation process.

        125.      The City’s behavior was arbitrary and shocking to the conscience and was so

brutal and offensive as to not comport with traditional ideas of fair play and decency.

        126.      The City’s failure to provide sufficient process to Mr. Corsini was conducted

pursuant to a policy, practice, or custom that violates the Fourteenth Amendment to the U.S.

Constitution.

        127.      The City has acted under color of state law in violating Mr. Corsini’s rights

pursuant to the Fourteenth Amendment to the U.S. Constitution.

        128.      As a direct and proximate result of the City’s actions, Mr. Corsini suffered

irreparable injury to his constitutional rights.

        129.      The City can provide add additional safeguards to its process that would reduce

due process violations.




                                                   21
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 22 of 23 PageID #: 22




                                    VI.     PRAYER FOR RELIEF

       130.    WHEREFORE, Plaintiff prays for relief as follows:

       131.    For a declaration that the City’s systemic policies, practices, and customs, on their

face and as applied to Mr. Corsini, violated the Due Process Clause of the Fourteenth

Amendment to the U.S. Constitution;

       132.    For an order enjoining the application and enforcement of the practices described

in this Complaint as a violation of due process;

       133.    For an award of $1 in nominal damages for the due process violations described

in this Complaint;

       134.    For an award of attorneys’ fees and costs under 42 U.S.C. § 1988 and any other

applicable statute or rule, or in equity; and

       135.    For such other and further relief as this Court may deem just and proper.


       DATED: November 10, 2020

                               Respectfully Submitted,

                               S/ Jaime Lathrop
                               Jaime Lathrop (NY Bar No. JL-4215)
                               LAW OFFICES OF JAIME LATHROP, P.C.
                               182A 26th Street, Suite 2R
                               Brooklyn, NY 11232
                               P. (718) 857-3663
                               E. jlathrop@lathroplawpc.com

                               William Maurer (Wa. Bar No. 25451)*
                               INSTITUTE FOR JUSTICE
                               600 University Street, Suite 1730
                               Seattle, WA 98101
                               P. (206) 957-1300
                               E. wmauer@ij.org




                                                   22
Case 1:20-cv-05459-MKB-LB Document 1 Filed 11/10/20 Page 23 of 23 PageID #: 23




                        Diana K. Simpson (Co. Bar No. 43591)*
                        Jaba Tsitsuashvili (DC Bar No. 1601246)*
                        INSTITUTE FOR JUSTICE
                        901 N. Glebe Road, Suite 900
                        Arlington, VA 22203
                        P. (703) 682-9320
                        F. (703) 682-9321
                        E. diana.simpson@ij.org; jtsitsuashvili@ij.org

                        Attorneys for Plaintiff

                        *Motions for Admission pro hac vice to be filed




                                          23
